 



EXHIBIT 10.12.1

AMENDMENT

     This AMENDMENT to the EXECUTIVE EMPLOYMENT AGREEMENT effective as of
November 1, 2001, (“Employment Agreement”), by and among MeriStar Hotels &
Resorts, Inc. (the “Company”), MeriStar Management Company L.L.C. (the “LLC”),
and Paul W. Whetsell (the “Executive”), is hereby entered into on this 31st day
of July, 2002 by and among the parties.

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Executive, the Company, and the LLC, the parties each
agree to amend the Employment Agreement as follows:

     Section 6(h)(v) of the Employment Agreement is hereby amended as follows:

(v)  A Change of Control; provided that a Change of Control shall only
constitute Good Reason if (i) the Executive terminates this Agreement within the
six month period following a Change of Control, (ii) the Company terminates the
Executive within two years following a Change of Control or (iii) the Company
changes the Executive’s job title, responsibilities or decreases Executive’s
compensation within two years following a Change of Control and Executive within
six months after such change (but not later than two years following the Change
of Control) terminates the Term of this Agreement. This Section 6(h)(v) shall
not be triggered, however, by the merger between Interstate Hotels Corporation
and MeriStar Hotels & Resorts, Inc. that occurred on August 1, 2002.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

        EXECUTIVE:   MERISTAR HOTELS & RESORTS, INC.   By:__________________    
By:__________________   Paul W. Whetsell     Name:       Title:     MERISTAR
MANAGEMENT COMPANY, LLC
By: MeriStar Hotels & Resorts, Inc.,
its general partner         By:__________________       Name:       Title:

